Citation Nr: 1646344	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION



The Veteran served on active duty from March 1978 to December 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Veteran requested a Board hearing.  The hearing was scheduled for a date in May 2012, but the Veteran failed to appear for the hearing.  The Veteran has not provided a reason for the failure to appear or requested that the hearing be rescheduled; thus, the Board deems the hearing request withdrawn.  

When this case was previously before the Board in January 2014 it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is unfortunate, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

In January 2014, the Board remanded the claim for a VA examination.  The Board noted a June 2010 VA treatment record in which the Veteran reported using medication to treat his hypertension since he was 18 years old.  The Board also noted that the Veteran had blood pressure readings during service and right after service, which were near the VA's definition of hypertension.  Therefore, the Board determined that the Veteran was entitled to a VA examination. 

Thereafter, the Veteran was scheduled for a VA examination, but failed to appear due to incarceration.  The evidence of record indicated that the Veteran was incarcerated at various facilities, most recently at the Collin County Detention Center.  However, a March 2015 representative statement indicated that the Veteran would report for a future examination in another pending appeal.  The representative also notified the VA of the Veteran's change of address, different from the Collin County Detention Center address.  Additionally, a March 2016 correspondence sent to the Veteran at the Collin County Detention Center was returned as undeliverable because the Veteran was no longer in custody.  

It appears that the Veteran is no longer incarcerated and would be willing to report for an examination.  Accordingly, a remand is required to schedule the Veteran for a VA examination.  See Stegall v. West, 11 Vet. App. 268, 271(1998).  However, in the event the Veteran is still incarcerated, the RO or AMC must fulfill its duty to assist incarcerated veterans pursuant to the VA Adjudication and Procedure Manual.  See M21-1MR, Part III.iv.3.A.9.d.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Veteran's June 2014 supplemental statement of the case was returned as undeliverable.  The June 2014 statement of the case was sent to the Veteran's previous address at Denton County Jail.  Therefore, on remand a copy of the June 2014 supplemental statement of the case should be sent to the Veteran's last known address.   

In addition, in June 2014 the VA received correspondence from the Veteran's representative for Social Security Administration (SSA) benefits.  VA treatment records also show that the Veteran filed a claim with the SSA.  On remand, these records must be obtained and associated with the evidence before the Board.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability, and the Veteran's Social Security Administration records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The RO or the AMC must send a copy of the June 2014 supplemental statement of the case to the Veteran's last known address.  

3.  Thereafter, the RO or AMC must attempt to schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation indicating this record review took place should be included in the examination report.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's hypertension is etiologically related to service.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's June 2010 statement to medical providers that he used medication to treat his hypertension since he was 18 years old (see June 2010 VA treatment records), his contention that he was diagnosed with hypertension within one year of service (see November 2013 Appellant's Brief), and the service treatment records showing blood pressure readings of 118/82, 124/85, and 130/90 (see December 1981 and May 1982 service treatment records).  

If the examiner is unable to provide any required opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question presented.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




